         Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 1 of 30




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

MARIELA MERCADO, individually and on )
behalf of all others similarly situated, )
                                         )       CLASS ACTION COMPLAINT
                      Plaintiff,         )
                                         )
                                         )       Civ. No.
                                         )
                                         )
        vs.                              )       PLAINTIFF DEMANDS
                                         )       A TRIAL BY JURY
                                         )
                                         )
                      Defendant,         )
                                         )
                                         )
                                         )
                                         )
                                         )
                                         )
CVS PHARMACY, INC.,                      )
                                         )
                      Defendant,         )
                                         )
                                         )
                                         )
                                         )
                                         )
                                         )
                                         )
                                         )
                                         )
                                         )
                                         )
_____________________________________


                                      COMPLAINT



Law Office of Mohaimina Haque, PLLC, brings this Class Action Complaint against Defendant

                                                                              ndant

                                             1
           Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 2 of 30




                                   -

others similarly situated, and complains and alleges upon personal knowledge as to herself and

her own acts and experiences and, as to all other matters, upon information and belief, including

investigation conducted by her attorneys:

                                 NATURE OF THE ACTION

1.

                                                                             oughout the United



systematically misleading manner, by misrepresenting that the Product has specific amounts of




diverse flavors, such as Vanilla, Orange Cream, and Chocolate, along with statements such as the

                                       -quality milk and rice proteins, digestive enzymes,



                                                                                       -day snack,

as a meal replacement, or as a boost to exercise workouts! The shakes mix instantly in water and

are a satisfying nutritious drink. Gluten, sugar, soy, and hormone-free. Provides 20% of your



2.     Defendant CVS and the Doe Defendants are corporate entities that have chosen to enable



corporate entities.

3.

supplementatio



                                                  2
            Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 3 of 30




                                                                                         duct contains

20g of protein.

4.



notion that healthy, all-natural, gluten-f



                                  -natural, gluten-

and humble beginnings that has continued to the present, with the ongoing promise of Betty Lou

that she:


                  because it truly reflects the dedication that we have to the quality
                  of our products. I always use the best, healthiest, cutting edge
                  ingredients because I believe that they taste better and make you


5.

enablements of all the Defendants, Plaintiff and each of the Class members purchased the

Product developed, manufactured (directly or indirec

6.      This Product was marketed as a protein supplement for consumers that would provide the



federally mandated nutritional label provided with the Product falsely stated characteristics of the

Product.

7.      In fact, the Product provided less actual protein than the amount of protein that was stated

on the nutrition label, and contained virtually no Free Amino Acids. Accordingly, the Product

label was misleading, inaccurate, and false. The Product provided none of the benefits of protein



                                                      3
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 4 of 30




substances that failed to provide any significant degree of Free Amino Acids and which

consistently provided less than the stated amount of protein per serving.

8.     Plaintiff, and a host of other consumers, purchased the Product in reliance on marketing

                                                            false and misleading nutritional label.



inadequate and substandard product sold under false pretenses.

9.     Plaintiff, and a host of other consumers, also purchased the Product in reliance on the

promotional activities and enablements of Defendant CVS and the Doe Defendants, and

especially on the product placement and buttressing of the reputation of the Product in

                                                                   nts likewise reaped substantial

profits as a result of the purchases of these consumers, who received an inadequate and

substandard product sold under false pretenses at least in part occasioned by the efforts of

Defendant CVS and the Doe Defendants.

10.    When



evidence contained on that website, which would have been unfavorable to Defendant Betty



evidence and otherwise frustrate justice in this case.

11.    Plaintiff and each of the Class members accordingly suffered an injury in fact caused by

the false, fraudulent, unfair, deceptive, and misleading practices set forth herein, and seek

compensatory damages, statutory damages, and injunctive relief to address the wrongful conduct

of the Defendants.



                                                  4
           Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 5 of 30




                                  JURISDICTION AND VENUE

12.     This Court has original jurisdiction over this controversy pursuant to 28 U.S.C. §

1332(d).

13.     Plaintiff is a citizen of a state different from Defendants and seeks to represent other

Class members who are citizens of states different from each of the Defendants.

14.     This Court has personal jurisdiction over each of the Defendants because this action



15.

sales of the Product directly to commercial (e.g., CVS Pharmacy locations) and individual

consumers located in this district, including Plaintiff; shipping the Product to commercial and

individual consumers in this district, including Plaintiff; knowingly directing advertising and

marketing materials concerning the Product into this district, including (but not limited to)

through wires and mails, and by operating an e-commerce web site that offers the Product for

sale to commercial and individual consumers in this district, and through which commercial and

individual consumers residing in this district have purchased the Product.

16.

making the Product available for purchase by individual consumers in this district.

17.     Defendant CVS and the Doe Defendants are retailers in this district, and nationwide, who

promote and sell the Product through their stores in this district, and nationwide, to unsuspecting

individual consumers.

18.                                               directs electronic activity and ships the Product

into this district with the intent to engage in business interactions for profit, and it has in fact



                                                    5
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 6 of 30




and those of other Class members were sustained in this district.

19.    Even where an individual consumer has purchased the Product directly from Defendant

                      -commerce and direct sales, a substantial number of those sales have been

influenced and encouraged through the product placement, promotion, and other enabling

activity of Defendant CVS and the Doe Defendants.

20.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and (c) because a

substantial part of the events or omissions givi

District and because Defendants transact business and/or have agents within this District.

                                            PARTIES

21.    Plaintiff Mariela Mercado is a citizen of the District of Columbia who resides in

Washington, District of Columbia.

22.    Other Class members are persons similarly situated to the Plaintiff with respect to the



23.

principal place of business located at 750 SE Booth Bend Road, McMinnville, OR 97128.

24.    Defendant CVS is incorporated in the state of Rhode Island, with a principal place of

business located at One CVS Drive, Woonsocket, RI 02895.

25.    Doe Inc. 1-5 are as yet unidentified business entities whose identities are anticipated to

become fully known through discovery, although the fact is currently evident that such identities

do exist, but are currently unknown with sufficient particularity to specifically name the entities

as defendants at this time. Plaintiffs may be permitted to proceed against a fictitiously named

defendant when it appears that the true identity of a defendant can be learned through discovery



                                                   6
           Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 7 of 30




or with the intervention of the court. Munz v. Parr, 758 F.2d 1254 (8th Cir. 1985). Plaintiff fully

anticipates being able to specifically name the Doe Defendants in a sufficiently timely fashion.

26.

servants, staff, and any other persons under the supervision or control of a defendant or



also include any parent, affiliate, subsidiary, preceding or surviving entity.

                                     GENERAL ALLEGATIONS

27.     In 2019, Ms. Mercado purchased Betty Lou

                                                                  -commerce web site provided to

persons residing in this district.

28.     On information and belief, Plaintiff Ms. Mercado had been influenced and encouraged to

purchase the Product through the product placement, promotion, and other enabling activity of

Defendant CVS and the Doe Defendants.

29.     Representational pictures of the product as advertised are as follows:




                                                  7
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 8 of 30




30.

and unequivocally that each serving of the Product contains 20g of protein:




31.    Prior to purchase, Ms. Mercado carefully read the promotional material associated with

the Product, including the representation made by

Product contained 20g of protein.

32.

                                                                                               of

the Product contained 20g protein, and Plaintiff relied on the statements of Defendant Betty



truth were known, or would have only been willing to pay a substantially reduced price for the




                                                8
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 9 of 30




33.    It is axiomatic that the amount of reported protein contained within the Product sold by

                                                mer seeking to purchase a protein supplement.

Consistent with this material commercial aim, the stated ingredients noted by Defendant Betty




processed to include a higher concentration of protein and remove much of the fats and

carbohydrates traditionally found in milk and other naturally occurring beverages. Thus, the

type of concentrated protein within the Product is particularly prized.

34.

amount of added protein contained within the Product. The packaging selected by Defendant



and claims directly on the back-

Daily Value for protein will be provided by each serving of the Product. Such representations

                                                                          1


35.

                                                                              contain between

16.48 grams and 17.71 grams of protein, with virtually no Free Amino Acids. Examining all

flavors, the Product was only shown to contain between 14.57 grams and 19.67 grams of protein,

again, with virtually no Free Amino Acids. A true and correct copy of the Product testing




1

                                                 9
           Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 10 of 30




36.



seq., and related FDCA regulations.

37.

U.S.C. § 343(a)(1) and the so-                                                       2   which deem

food misbranded when labeling is false or misleading.

38.     The District of Columbia has expressly adopted dietary labeling requirements as its own

legal requirement for food supplements. Thus, a violation of food labeling laws is actionable as

negligence per se under District of Columbia law, as well as under the laws of the various states.

39.

unlawful under state Unfair and Deceptive Acts and Practices Statutes and/or Consumer

Protection Acts of the various states and the District of Columbia, which prohibit unfair,

deceptive or unconscionable acts in the conduct of trade or commerce.

40.     The introduction of misbranded food into interstate commerce is prohibited under the

FDCA and all state parallel statutes cited in this Class Action Complaint.

41.

42.     Defendant CVS and the Doe Defendants also intended for Plaintiff and the Class

members to be misled.

43.     The Defendants are jointly and severally liable for the harms caused.

44.

and the Class.




2 See, e.g., D.C. Code § 48-
  advertise

                                                10
           Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 11 of 30




                                   CLASS ACTION ALLEGATIONS

45.     Plaintiff brings this action individually and as representatives of all those similarly

situated pursuant to Federal Rule of Civil Procedure 23 on behalf of the below-defined Classes:

                 National Class: All persons in the United States that purchased the Product.

                 Consumer Fraud Multi-State Class: All persons in states with Unfair and
                 Deceptive Acts and Practices Statutes and/or Consumer Protection Acts
                 substantially similar to that of the District of Columbia. 3

                 District of Columbia Subclass: All persons in the District of Columbia that
                 purchased the Product, and all persons who otherwise are entitled to bring an
                 individual action against any Defendant in this district.



subsidiaries, employees, officers, agents, and directors. Also excluded are any judicial officers

presiding over this matter and the members of their immediate families and judicial staff.

46.     Plaintiff reserves the right to alter the Class definitions as necessary at any time to the full

extent permitted by applicable law.

47.                                                       -wide treatment is appropriate because Plaintiff

can prove the elements of her claims on a class-wide basis using the same evidence as would be

used to prove those elements in individual actions alleging the same claims.

48.     To the extent required, the Class and Subclass members are readily ascertainable from the



through public notice.

49.     Numerosity        Federal Rule of Civil Procedure 23(a)(1). The members of the Classes

are so numerous that their individual joinder herein is impracticable. On information and belief,



3 D.C. Code § 28-3901, et seq. As discussed in the 1st Claim for Relief, below, the law governing the Multi-State
  Class is that of those states with substantially similar consumer fraud laws to that of the District of Columbia
  under the facts of this case, which extends to laws in all 50 states, as elucidated in the 1st Claim for Relief.

                                                        11
              Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 12 of 30




Class members number in the thousands to millions. The precise number of all Class members

and th

books and records. Class members may be notified of the pendency of this action by mail, email,

Internet postings, and/or publication.

50.      Commonality and Predominance           Federal Rule of Civil Procedure 23(a)(2) and

23(b)(3). Common questions of law and fact exist as to all Class members and predominate over

questions affecting only individual Class members. Such common questions of law or fact

include (but are not limited to):

         a)       The true nature, quality, and amount of the protein in the Product;

         b)       Whether the marketing, advertising, packaging, labeling, and other promotional

                  materials for the Products are deceptive;

         c)       Whether the promotional activities and enablements of Defendant CVS and the

                  Doe Defendants     especially the product placement and buttressing of the

                                                                                               are

                  deceptive;

         d)       The extent and type of coordination between each Defendant.

         e)

                  Recommended Daily Value of protein in the Product;

         f)

                  statutes invoked below;

         g)

                  Class members;




                                                   12
            Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 13 of 30




       h)       Whether the Defendants were unjustly enriched at the expense of the Plaintiff and

                Class members; and

       i)                                                                abeling and harmed the

                Plaintiff and Class members.

51.    The Defendants engaged in common courses of conduct giving rise to the legal rights

sought to be enforced by Plaintiff, on behalf of herself and the other Class members. Similar or

identical statutory and common law violations, business practices, and injuries are involved.

Individual questions, if any, pale by comparison, in both quality and quantity, to the numerous

common questions that dominate this action. The common questions will yield common answers

that will substantially advance the resolution of the case.

52.    In short, these common questions of fact and law predominate over questions that affect

only individual Class members.

53.    Typicality    Federal Rule of Civil Procedure 23(a)(3).                    s are typical of

the claims of the other members of the Classes because, among other things, all Class members

were comparably injured through the uniform misconduct described above. Further, there are no

defenses available to any Defendant that are unique to Plaintiff.

54.    All Class and Subclass members suffered similar economic injury due to the improper

conduct complained of herein; and Plaintiff seeks the same relief as the Class and Subclass

members.

55.    Adequacy of Representation         Federal Rule of Civil Procedure 23(a)(4). Plaintiff is a




to seek redress against Defendants.



                                                 13
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 14 of 30




56.    Furthermore, Plaintiff has selected competent counsel experienced in class action and



action vigorously on behalf of the Class and have the resources to do so.

57.    Insufficiency of Separate Actions       Federal Rule of Civil Procedure 23(b)(1). Absent

a representative class action, members of the Classes would continue to suffer the harm

described herein, for which they would have no remedy. Even if separate actions could be

brought by individual consumers, the resulting multiplicity of lawsuits would cause undue

hardship and expense for both the Court and the litigants, as well as create a risk of inconsistent

rulings and adjudications that might be dispositive of the interests of similarly situated

purchasers, substantially impeding their ability to protect their interests, while establishing

incompatible standards of conduct for Defendant. The proposed Classes thus satisfy the

requirements of Fed. R. Civ. P. 23(b)(1).

58.    Declaratory and Injunctive Relief        Federal Rule of Civil Procedure 23(b)(2). The

Defendants have acted or refused to act on grounds generally applicable to Plaintiff and the other

members of the Classes, thereby making appropriate final injunctive relief and declaratory relief,

as described below, with respect to the members of the Classes as a whole.

59.    Unless a class-wide injunction is issued, the Defendants will likely continue to engage in

an unlawful and misleading manner, as described throughout this Complaint, and members of the

Class and Subclass will continue to be misled, harmed, and denied their rights under the law.

60.    Superiority     Federal Rule of Civil Procedure 23(b)(3). A class action is superior to

any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiff and the other members of the Classes



                                                 14
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 15 of 30




are relatively small compared to the burden and expense that would be required to individually

litigate their claims against the Defendants, so it would be impracticable for Class members to

individually seek redress for the wrongful conduct of the Defendants. Even if Class members

could afford individual litigation, the court system could not. Individualized litigation creates a

potential for inconsistent or contradictory judgments, and increases the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer management

difficulties, and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

61.     Unless the Class and Subclass are certified, the Defendants will retain monies received as



            1st
                             Violation of State Consumer Fraud Acts
                               (On Behalf of the Multi-State Class)

62.     Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

63.     Plaintiff brings this claim individually and on behalf of the members of the Multi-State

Class against Defendant Bet

64.

to mislead or lure the public into purchasing a product or service.

65.     Deceptive trade practices, such as false advertising, are given special status as offenses

against the citizenry in general, and are therefore accorded special enforcement status by law in

all of the various jurisdictions of the United States.

66.     The Unfair and Deceptive Acts and Practices Statutes and/or Consumer Protection Acts

law governing the Multi-State Class is that of those states with substantially similar consumer



                                                  15
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 16 of 30




fraud laws to that of the District of Columbia under the facts of this case, D.C. Code § 28-3901,

et seq., which prohibit the use of unfair or deceptive business practices in the conduct of trade or

commerce.

67.    Such state laws may include, but are not limited to: Ala. Code § 8-19-1 et seq.; Alaska

Stat. § 45.50.471 et seq.; Ariz. Rev. Stat. Ann. § 44-1521 et seq.; Ark. Code Ann. § 4-88-101 et

seq.; Cali. Bus. & Prof. § 17000 et seq.; Colo. Rev. Stat. § 6-1-101 et seq.; Conn. Gen. Stat. § 42-

110a et seq.; Del. Code Ann. tit. 6 § 2511 et seq. & 2580 et seq.; D.C. Code Ann. § 28-3901 et

seq.; Fla. Stat. § 501.201 et seq.; Ga. Code Ann. § 10-1-370 et seq. and § 10-1-390 et seq.; Haw.

Rev. Stat. § 481A et seq.; Idaho Code Ann. § 48-601 et seq.; 815 Ill. Comp. Stat. 505/1 et seq.;

Ind. Code Ann. § 24-5-0.5-1 et seq.; Iowa Code § 714.16 et seq.; Kan. Stat. Ann. § 50-623 et

seq.; Ky. Rev. Stat. Ann. § 367.110 et seq.; La. Rev. Stat. Ann. § 51:1401 et seq.; Me. Rev. Stat.

Ann tit. 5, § 205-A et seq. and tit. 10, § 1211 et seq.; Md. Code Ann., Com. Law § 13-101 et

seq.; Mass. Gen. Laws ch. 93A, § 1 et seq.; Mich. Comp. Laws § 445.901 et seq.; Minn. Stat. §

831 and § 325D.43 et seq.; Miss. Code Ann. § 75-24-1 et seq.; Mo. Ann. Stat. § 407.010; et seq.;

Mont. Code Ann. § 30-14-101 et seq.; Neb. Rev. Stat. Ann. § 87-301 et seq.; Nev. Rev. Stat.

Ann. § 598.0903 et seq.; N.H. Rev. Stat. Ann. § 358-A:1 et seq.; N.J. Stat. Ann. § 56:8-1 et seq.;

N.M. Stat. § 57-12-1 et seq.; N.Y. Gen. Bus. Law § 349 et seq. and § 350 et seq.; N.C. Gen. Stat.

§ 75-1 et seq.; N.D. Cent. Code § 51-10-01 et seq.; Ohio Rev. Code Ann. § 1345.01 et seq. and §

4165.01 et seq.; Okla Stat. tit. 15, § 751 et seq.; Or. Rev. Stat. § 646.605 et seq.; 73 Pa. Stat.

Ann. §§ 201-1 et seq.; R.I. Gen. Laws §§ 6-13.1-1 et seq.; S.C. Code Ann. § 39-5-10 et seq.;

S.D. Codified Laws § 37-24-1 et seq.; Tenn. Code Ann. § 47-18-101 et seq.; Tex. Bus. & Com.

Code Ann. § 17.41 et seq.; Utah Code Ann. § 13-11a-1 et seq.; Vt. Stat. Ann. tit. 9, § 2451 et

seq.; Va. Code Ann. §§ 59.1-196 et seq.; Wash Rev. Code § 19.86.010 et seq.; W. Va. Code §



                                                  16
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 17 of 30




46A-6-101 et seq.; Wis. Stat. § 100.18 et seq. and § 421 et seq.; and Wyo. Stat. Ann. §§ 40-12-

101 et seq.

68.    Plaintiff accordingly brings this claim on behalf of the Multi-State Class Class for




69.                                                        including its false, deceptive, and

misleading statements and omissions in the marketing and labeling of the Product         would be

material to any re

                                                                                              -State

Class would rely upon the deceptive conduct, and a reasonable person would in fact be misled.

70.



71.                                                    including its efforts to mislead consumers

regarding the actual percent of protein provided by the Product   are willful, unfair,

unconscionable, deceptive, contrary to public policy and injurious to consumers.

72.

faith, lack of fair dealing, actual malice, are accompanied by a wanton and willful disregard for

                -being, and are motivated solely by the desire for financial gain.

73.                                                                                       ceptive

acts or business practices, Plaintiff and each of the other members of the Consumer Fraud Multi-

State Class have sustained damages in an amount to be proven at trial.

74.                                                                                              and

the reckless disregard of the truth such that an award of punitive damages is appropriate.



                                                17
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 18 of 30




75.

may be expected to continue into the future absent judicial relief.

76.     Plainti

equitable and legal relief to which they may be entitled.

           2nd
  Violation of the D.C. Consumer Protection Procedures Act, D.C. Code § 28-3901, et seq.
     (In the Alternative to Count I And on Behalf of the District of Columbia Subclass)

77.     Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

78.     Plaintiff brings this claim individually and on behalf of the members of the District of



79.

violation of a law of the District. An individual may, on behalf of that individual, or on behalf of

both the individual and the general public, bring an action seeking relief from the use of a trade

practice in violation of a law of the District when that trade practice involves consumer goods or

services that the individual purchased or received in order to test or evaluate qualities pertaining

                                                                       -3905(k)(1)(A and B).

80.     By the acts and conduct alleged herein, Defe

deceptive acts and practices by making the Misrepresentations.

81.     The foregoing deceptive acts and practices were directed at consumers.

82.     The foregoing deceptive acts and practices are misleading in a material way because they

fundamentally misrepresent the characteristics, ingredients, and benefits of the Products to

induce consumers to purchase same.




                                                  18
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 19 of 30




83.     Plaintiff and members of the District of Columbia Subclass were injured because: (a)

they would not have purchased the Product if they had known that the Product did not contain

the represented protein content; (b) they paid a price premium for the Product based on the



characteristics, uses, or benefits as promised, namely the represented protein content. As a result,

Plaintiff and members of the District of Columbia Subclass have been damaged either in the full

amount of the purchase price of the Product or in the difference in value between the Product as

warranted and the Product as actually sold.

84.     On behalf of herself and other members of the District of Columbia Subclass, Plaintiff

seeks to enjoin the unlawful acts and practices described herein, restoration of money and

property, and to recover treble damages or 1,500 dollars per violation, whichever is greater,



            3rd
        False Advertising Negligence per se, D.C. Code §§ 22-1511 and 48-103(Q)(iii)
      (In the Alternative to Count I and on Behalf of the District of Columbia Subclass)

85.     Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

86.     Plaintiff brings this claim individually and on behalf of the members of the District of

Col

87.     At all times pertinent hereto, D.C. Code §§ 22-1511 and 48-103(Q)(iii) were in effect in

the District of Columbia.

88.     D.C. Code §§ 22-1511 prohibits false advertising and D.C. Code § 48-103(Q)(iii)

prohibits the s




                                                  19
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 20 of 30




89.     A person is considered negligent if that person violates a statute or regulation (including

D.C. Code §§ 22-1511 and 48-103(Q)(iii)) that has been enacted to protect individuals in the

position of the Plaintiff and the other members of the Classes.

90.                                                        -1511 and 48-103(Q)(iii), and was

negligent.

91.     As a result of the negligence of Defendant Betty

of the Classes have suffered injury.

92.     Plaintiff and the other members of the Classes are entitled to reasonable compensation for



93.     On behalf of herself and other members of the District of Columbia Subclass, Plaintiff

seeks to enjoin the unlawful acts and practices described herein, restoration of money and

property, and to recover treble damages or 1,500 dollars per violation, whichever is greater,

                                  punitive damages.

             4th
                                   Breach of Express Warranty
                                 (On Behalf of the National Class)

94.     Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

95.     Plaintiff brings this claim individually and on behalf of the members of the National



96.     The law of the 50 states and of the District of Columbia does not differ materially as to

the elements of breach of express warranty.

97.     Plaintiff, and each member of the National Class, formed a contract with Defendant Betty




                                                  20
           Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 21 of 30




terms of the contract included the promises and affirmations of fact made by Defendant Betty



total protein count contained in the Product. This labeling, marketing and advertising constitute

express warranties and became part of the basis of the bargain, and are part of the standardized



98.

and packaging to create an express warranty that the Product contained a specific protein

content.

99.    Plaintiff and the National Class performed all conditions precedent to the liability of



100.   D




101.   Plaintiff and each of the members of the National Class would not have purchased the



and did not contain.

102.   As a result of the breach of express warranty by Defendan

each of the members of the National Class have been damaged in the amount of the purchase

price of the Product and any consequential damages resulting from the purchases.

103.   Within a reasonable time after discovery of the breach of express warranty and prior to

                                                                       -suit notice letter that

complied in all respects with U.C.C. §§ 2-313 and 2-

agent was ascertained).



                                                21
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 22 of 30




104.    Plaintiff

equitable and legal relief to which they may be entitled.



           5th
                                            Fraud
             (In the Alternative to Count IV and on Behalf of the National Class)

105.    Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

106.    Plaintiff brings this claim individually and on behalf of the members of the National

Class

107.    The law of the 50 states and of the District of Columbia does not differ materially as to

the elements of fraud.

108.    Plaintiff brings this claim individually and on behalf of the members of the proposed

Class and District of Colu

109.

false or misleading material information about the Product, including (but not limited to) the fact

that the Product contains l

misrepresentations and omissions were made with knowledge of their falsehood.

110.

Plaintiff and Class members reasonably and justifiably relied, were intended to induce and

actually induced Plaintiff and Class members to purchase the Product.

111.

members, and constitutes ongoing conduct that should be enjoined.




                                                  22
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 23 of 30




112.

equitable and legal relief to which they may be entitled.




           6th
          Violation of the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.
                              (On Behalf of the National Class)

113.    Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

114.    Plaintiff brings this claim individually and on behalf of the members of the National



115.    The Product is a consumer product as defined in 15 U.S.C. § 2301(1).

116.    Plaintiff and Class members are consumers as defined in 15 U.S.C. § 2301(3).

117.    Defendant Betty

2301(4) and (5).

118.

warranties as defined in 15 U.S.C. § 2301(6), warranting the Product contained 20g of protein.

119.    In fact, the Product does not contain 20g of protein.

120.

statutory rights due to Plaintiff and Class members pursuant to the Magnuson-Moss Warranty

Act, 15 U.S.C. §§ 2301, et seq., thereby damaging Plaintiff and Class members.

121.    Plaintiff and Class members have been injured because: (a) they would not have

purchased the Product if they had known that the Product did not contain the represented protein

content; (b) they paid a price premium for the Product based on the Misrepresentations of



                                                  23
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 24 of 30




promised, namely the represented protein content. As a result, Plaintiff and Class members have

been damaged either in the full amount of the purchase price of the Product or in the difference

in value between the Product as warranted and the Product as actually sold.

         7th CLAIM FOR RELIEF ~ DEFENDANT CVS AND DOE DEFENDANTS
                                    Negligence
                          (On Behalf of the National Class)

122.    Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

123.    Plaintiff brings this claim individually and on behalf of the members of the National

Class against Defendant CVS and the Doe Defendants.

124.    The law of the 50 states and of the District of Columbia does not differ materially as to

the elements of negligence, both as to the professional and the ordinary care owed to the Plaintiff

and the members of the National Class by Defendant CVS and the Doe Defendants.

125.    Defendant CVS and the Doe Defendants are professionals, and as such Defendant CVS

and the Doe Defendants have a duty to use the degree of care that a reasonably competent person

follows under the same or similar circumstances.

126.    Professionals must meet the standard of care in the relevant field of professional conduct.

127.    Also, a reasonable professional under the standard of care changes conduct according to

the danger the professional knows, or should know, exists. Therefore, as the danger increases, a

reasonable professional under the standard of care acts in accordance with those circumstances.

128.    Under the circumstances described in this complaint, Defendant CVS and the Doe

Defendants should have met the relevant professional standard of care with respect to their




                                                  24
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 25 of 30




especially regarding the product placement and buttressing of the reputation of the Product in

con

the actual attributes of the Product.

129.   Defendant CVS and the Doe Defendants did not meet the professional standard of care

expected to be met by reasonably competent persons under the same or similar circumstances.

130.   The failure of Defendant CVS and the Doe Defendants to meet this standard caused harm

to Plaintiff and Class members.

131.   Plaintiff and Class members are entitled to damages as compensation for that harm

caused by the failure of Defendant CVS and the Doe Defendants to meet the relevant

professional standard of care.

132.   Among the standard of care elements owed by Defendant CVS and the Doe Defendants

to the Plaintiff and Class members, Defendant CVS and the Doe Defendants had a legal duty to

give warnings to potential users of the Product    knowing that use of the Product could cause

foreseeable harm to users of the Product, such as reliance on a promised protein intake level that

could not in fact be provided by the Product.

133.   Because the risk of the Product not providing protein as promised was not obvious to the

Plaintiff and to Class members, Defendant CVS and the Doe Defendants were required to

adequately advise of risks in using the product, but failed to do so.

134.   Alternatively to the negligence of Defendant CVS and the Doe Defendants based on a

professional standard of care, Defendant CVS and the Doe Defendants also were negligent for

not using ordinary care with respect to their promotional activities and enablements of the




                                                  25
           Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 26 of 30




which deceived Plaintiff and the Class regarding the actual attributes of the Product.

135.    Defendant CVS and the Doe Defendants failed to exercise ordinary care because their

actions were of the kind that a person using ordinary care would not do, and their failures to act

appropriately were something that a person using ordinary care would not fail to do. In

connection with the events related to the Product as described in this complaint, Defendant CVS

and the Doe Defendants did not use the same level of skill, caution, and attention that a

reasonable person would use in similar circumstances.

136.    The failures of Defendant CVS and the Doe Defendants to use ordinary care (or,

alternatively, to meet their professional standard of care) caused harm to Plaintiff and Class

members.

137.    Plaintiff and Class members are entitled to damages as compensation for the harm caused

by the negligence of Defendant CVS and the Doe Defendants.

138.

and any other equitable and legal relief to which they may be entitled to from Defendant CVS

and the Doe Defendants.

                        8th CLAIM FOR RELIEF ~ ALL DEFENDANTS
                                      Civil Conspiracy
                               (On Behalf of the National Class)

139.    Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

140.    Plaintiff brings this claim individually and on behalf of the members of the National

Class against all Defendants.




                                                  26
          Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 27 of 30




141.    The law of the 50 states and of the District of Columbia does not differ materially as to

the elements of civil conspiracy.

142.    Upon information and belief, all of the Defendants, or some of them, agreed (by words or

conduct) to deprive Plaintiff and other members of the National Class of knowledge of the truth

of the Product and the actual attributes of the Product, and to promote and encourage sales of the

Product to unsuspecting consumers, despite the prejudice and harm that would occur to Plaintiff

                                                                            low the law.

143.    Defendants have conspired to accomplish an unlawful goal, or have conspired to

accomplish a goal through unlawful means.

144.    All Defendants are jointly and severally liable for conspiring to promote and encourage

sales of the Product to unsuspecting consumers.

145.    As a direct and proximate result of the actions of Defendants complained of herein,

Plaintiff and other members of the National Class have suffered in the past and will continue to

suffer in the future, the injuries, damages and losses set forth herein.

146.

equitable and legal relief to which they may be entitled.

                        9th CLAIM FOR RELIEF ~ ALL DEFENDANTS
                                     Unjust Enrichment
                               (On Behalf of the National Class)

147.    Plaintiff incorporates all paragraphs herein that were set forth previously as if they were

set forth specifically in this cause of action.

148.    Plaintiff brings this claim individually and on behalf of the members of the National

Class against all Defendants.




                                                  27
             Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 28 of 30




149.     The law of the 50 states and of the District of Columbia does not differ materially as to

the elements of unjust enrichment (aka quasi contract).

150.

and deceived Plaintiff and the Class regarding the amount and percent of protein provided by the

Product.

151.     Defendant CVS and the Doe Defendants, through the promotional activities and

enablements of Defendant CVS and the Doe Defendants, and especially on the product

placement and bu

own brands, deceived Plaintiff and the Class regarding the actual attributes of the Product.

152.     The Defendants intended to and did enrich the businesses at the expense of Plaintiff and

the Class.

153.     Plaintiff and the other Class members of conferred benefits on the Defendants by

purchasing the Product, including an effective premium, above the true value of the Product.

Defendants appreciated, accepted, and retained the benefit to the detriment of Plaintiff and the

Class.

154.     The Defendants have been unjustly enriched in retaining the revenues derived from



those monies under these circumstances is unjust and inequitable because the improper and

unlawful conduct of the Defendants was misleading to consumers, which caused injuries to

Plaintiff and the other members of the National Class because they would have not purchased the

Product if the true facts would have been known.

155.                                                   -gratuitous benefits conferred on them by

Plaintiff and the other members of the National Class is unjust and inequitable, the Defendants



                                                  28
            Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 29 of 30




must pay restitution to Plaintiff and the other members of the National Class for their unjust

enrichment, as ordered by the Court.

156.   Plainti

equitable and legal relief to which they may be entitled. Plaintiff, individually and on behalf of

the Class members, seeks disgorgement of the ill-gotten gains of the Defendants. Plaintiff and



benefits, to the extent, and in the amount, deemed appropriate by the Court, and such other relief

as the Court deems just and proper to re

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the other Class members respectfully request that the Court:

       A.        Certify the Classes pursuant to Rule 23 of the Federal Rules of Civil Procedure;

       B.        Order that Plaintiff be appointed as class representative for the National Class and

                 Multi-State Class, and the District of Columbia Subclass; and that the undersigned

                 be appointed as class counsel for the National Class and Multi-State Class, and

                 the District of Columbia Subclass;

       C.        Order that the Defendants (jointly and severally) bear the costs of notification to

                 the National Class and Multi-State Class, and the District of Columbia Subclass

                 members;

       D.        Award damages, including compensatory, exemplary, statutory, incidental,

                 consequential, actual, and punitive damages to Plaintiff and the Classes in an

                 amount to be determined at trial;

       E.        Award Plaintiff and the Classes their expenses and costs of the suit, pre-judgment

                 interest, post-



                                                  29
           Case 1:20-cv-01220-RC Document 1 Filed 05/11/20 Page 30 of 30




      F.       Grant restitution to Plaintiff and the Classes and require Defendants to disgorge

               their ill-gotten gains;

      G.       Permanently enjoin the Defendants from engaging in the unlawful conduct set

               forth herein; and

      H.       Grant any and all such other relief as the Court deems appropriate.

                                   DEMAND FOR JURY TRIAL

      The Plaintiff demands a trial by jury on all issues so triable.


Dated: May 11, 2020
                                             Respectfully submitted,

                                             LAW OFFICE OF
                                             MOHAIMINA HAQUE, PLLC


                                             By:       /s/ Mohaimina Haque
                                                   Mohaimina Haque
                                                   D.C. Bar No. 1644522
                                                   1629 K Street, NW, Suite 300
                                                   Washington, D.C. 20006
                                                   Tel. 202-355-6384
                                                   Email - mina@attorneymina.com

                                                   J. Nelson Happy
                                                   D.C. Bar No. 435987
                                                   Participating pursuant to LCvR 83.2(d)
                                                   1629 K Street, NW, Suite 300
                                                   Washington, D.C. 20006

                                             ATTORNEYS FOR PLAINTIFF




                                                30
